Matter of Logan P. (Stephen P.) (2020 NY Slip Op 00724)





Matter of Logan P. (Stephen P.)


2020 NY Slip Op 00724


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


127 CAF 18-00996

[*1]IN THE MATTER OF LOGAN P. SENECA COUNTY DIVISION OF HUMAN SERVICES, PETITIONER-RESPONDENT; STEPHEN P., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
CHRISTOPHER D. LUCCHESI, WATERLOO, FOR PETITIONER-RESPONDENT. 
PAUL BLEAKLEY, GENEVA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), dated April 11, 2018 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Markeith G. [Deon W.], 152 AD3d 424, 424 [1st Dept 2017]; Matter of Lisa E. [appeal No. 1], 207 AD2d 983, 983 [4th Dept 1994]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court